HARWOOD, Justice.
As shown by the opinion of the Court of Appeals and the authorities cited therein, the matter of granting a certioraiii to correct defects in the record, when such effort to correct the record is made after rendition of judgment and publication of an opinion, is a matter within the discretion of the appellate court.
The Court of Appeals is the court of final appellate jurisdiction. Section 14Q, Constitution of Alabama 1901; Act No. 121, General Acts of Alabama 1911, p. 95.
 In the petition for writ of certiorari to the Court of Appeals it is asserted that the Court of Appeals erred, as a matter of law, in denying the motion for a rehearing filed in that court. We do not agree. It was within the discretion of the Court of Appeals as to whether that court would set aside its opinion, set aside the submission of the cause and restore it to the' docket. The basis upon which the Court of Appeals denied the application for rehearing is fully set forth in its opinion. We can find no basis upon which this court could justifiably conclude that the Court of Appeals had abused its discretion in the' premises.
Writ denied.
LAWSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.